DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 1/31/2022 is acknowledged. Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/2022.

Specification
The disclosure is objected to because of the following informalities:
Regarding p. 11, l. 18 of the instant specification describes “lower mandrel rod 72b,” which should be changed to –lower mandrel rod 73b—to conform with the rest of the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim limitation “the web of fibers” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a web of fibers.” Therefore, claims 14 and 20-21 are rejected for their dependencies.
Regarding claim 18, the claim limitation “a desired external shape” is indefinite because the word “desired” is subjective such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “a tubular external shape” as required by claim 12. Therefore, claim 19-21 are rejected for their dependencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kissell et al. (US 4115498). 
Regarding claim 12, Kissell discloses an apparatus for molding articles from fibrous material (title) in the form of a cylindrical shape (col. 1, l. 5) from rolls of fibrous insulation (1, 2, 3; Fig. 1-2; col. 4, ll. 13-19; i.e. plurality of fibers produced by a fiber supply module) comprising:
a forming shoe (4; equivalent to gathering equipment) which receives the continuous body of fibrous insulation (5; col. 4, ll. 42-45; equivalent to receiving a continuous supply of fibers from said fiber supply module and to gather the fibers into a bundle as the fibers advance through the gathering equipment);

a mandrel assembly (see Fig. 1) comprising a mandrel (interpreted as the combination of rotating mandrel 8 and stationary mandrel 23), the cylindrical insulation is supported on the stationary mandrel (col. 5, ll. 59-60; equivalent to positioned in the path of the bundle of fibers) and downstream of the seam former (see Fig. 1), wherein a splitter (25; equivalent to a mandrel support including a divider plate) which acts to reopen the seam in the insulation and also acts as a support that helps to hold up the stationary mandrel (col. 6, ll. 1-3; equivalent to keeping the cleft formed in the bundle by the divider upstream of the divider plate open as the bundle of fibers advances over the mandrel), the splitter being in alignment with the seam former (see Fig. 1 and 2); and 
dies (30, 31, 39; see Fig. 4) configured to maintain the fibrous insulation in a cylindrical form (col. 6, ll. 54-56) which cooperates with the mandrel to form the fibrous insulation into a tubular configuration (see Fig. 18-19). 
Regarding the claim limitation “using a melt-blowing process” the limitation has been considered and interpreted as a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

Regarding claim 13, Kissell discloses the forming shoe (4; equivalent to the gathering equipment) having a conical shape (see Fig. 1-2) having an inlet for receiving the fibrous insulation (see annotated Fig. 2 below), an outlet which the web of fibrous insulation is withdrawn as a bundle (see 

    PNG
    media_image1.png
    266
    753
    media_image1.png
    Greyscale

Regarding claim 14, Kissell discloses the seam former is a projection (see Fig. 1) partially extending between the inlet and outlet (see Fig. 2 above). 
Regarding claim 15¸ Kissell discloses the mandrel (8 and 23) is mounted within a cylindrical housing (15; equivalent to a tubular casing) which is open-ended (see Fig. 4; includes openings to receive the dies 30, 31, and 39) and receives the fibrous insulation (see Fig. 4). 
Regarding claim 16, Kissell disclose a support (see annotated Fig. 1 below; interpreted as the wall that mounts the mounting support 9 and splitter 25 attached to the mandrel as well as the seam splitter 12) connecting the mandrel (8 and 23) to the cylindrical housing (15). 

    PNG
    media_image2.png
    252
    781
    media_image2.png
    Greyscale

Regarding claim 17
Regarding claim 18, Kissell discloses the die (30, 31, 39) is arranged around the mandrel (8, 23) to form the fiber in an annular shape (see Figs. 18-19).
Regarding claim 19, Kissell discloses the die (30, 31, 39) has a body (see annotated Fig. 4) having a central passage (see annotated Fig. 4; interpreted as the space occupied by the fibrous insulation), and the mandrel is rod-shaped (see Fig. 4) and mounted within the central passage (see Fig. 4) to define a tubular space between the body and the mandrel (see Fig. 4). 

    PNG
    media_image3.png
    596
    748
    media_image3.png
    Greyscale

Regarding claim 20, Kissell discloses the heated chamber (15; equivalent to a treatment station) exposes the fibrous insulation to a temperature high enough to cure the binder on the insulation via hot air delivered in the passageway (16; col. 5, ll. 29-41) while on the mandrel (see Fig. 4). 
Regarding claim 21, Kissell discloses the cylindrical housing (15) defining a chamber (see Fig. 4) in which hot air (equivalent to a treatment fluid) is delivered through passageway (16), and the dies 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712